Appeal from a decision of the Workers’ Compensation Board, filed September 11, 1997, which ruled that claimant did not sustain a compensable injury and denied his claim for workers’ compensation benefits.
Substantial evidence supports the decision of the Workers’ Compensation Board that claimant did not sustain a compensable injury. At the hearing, claimant, an ambulette drivei*, produced an incident report stating that he strained his lower back while transporting a 256-pound patient from her hospital bed to her wheelchair. Claimant testified that he filed the incident report with the employer based upon the advice of his immediate supervisor. However, the supervisor and the claims manager who was responsible for processing incident reports testified that they never saw the incident report prior to the hearing. The Board is the “sole and final arbiter of whether the testimony of a particular witness is worthy of belief ” (Matter of Altman v Hazan Import Corp., 198 AD2d 674, 675) and, based upon our review of the entire record, we perceive no reason to disturb the Board’s decision to discredit claimant’s testimony (see, Matter of Ronda v Edenwald Contr., 216 AD2d 741). The decision of the Board is, accordingly, affirmed.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.